Case 17-14454-elf         Doc 465       Filed 03/19/20 Entered 03/19/20 11:52:52                     Desc Main
                                        Document Page 1 of 2



                IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
___________________________________
In re:                              : CHAPTER 11
                                    :
ISLAND VIEW CROSSING II, L.P.       : BANKRUPTCY NO. 17-14454(ELF)
                                    :
                        Debtor      :
___________________________________ :

   FINAL ORDER AUTHORIZING TRUSTEE (I) TO OBTAIN POST-PETITION
      UNSECURED FINANCING FROM BKRE INVESTMENTS LLC AS AN
    ADMINISTRATIVE EXPENSE PURSUANT TO §§ 105 AND 364(b) OF THE
BANKRUPTCY CODE AND FEDERAL RULE OF BANKRUPTCY PROCEDURE 4001;
             (II) TO ENTER INTO THE PROMISSORY NOTE;
                  AND (III) GRANTING RELATED RELIEF

        This matter coming to be heard on the Motion (the “Motion”)1 of Kevin O’Halloran, the

Trustee (“Trustee”) for Island View Crossing II, L.P. (the “Debtor” also referred to as “Borrower”

under the Second Loan), for Entry of a Final Order Authorizing Trustee (I) to Obtain Post-Petition

Unsecured Financing from BKRE Investments LLC as an Administrative Expense Pursuant to §§

105 and 364(b) of the Bankruptcy Code and Federal Rule of Bankruptcy Procedure 4001; (II) to

enter into the Promissory Note; and (III) Granting Related Relief seeking (a) authorization and

approval under §§ 105 and 364(b) of Title 11 of the United States Code, 11 U.S.C. § 101, et seq.

(the “Bankruptcy Code”), for a second post-petition loan (the “Second Loan”) from BKRE

Investments LLC (the “Lender”), (b) to obtain a post-petition loan from the Lender under the terms

and conditions set forth in the Motion with administrative expense status of the kind specified in

§ 503(b) of the Bankruptcy Code pursuant to § 364(b) of the Bankruptcy Code, and (c) seeking

related relief; and upon all of the pleadings filed with the Court and all of the proceedings held

before the Court; and after due deliberation and consideration and good and sufficient cause



1   Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.


                                                        1
Case 17-14454-elf      Doc 465     Filed 03/19/20 Entered 03/19/20 11:52:52           Desc Main
                                   Document Page 2 of 2



appearing therefore, and

        A hearing having been held by this Court on January 27, 2020 (the “Hearing”), and an

interim order dated January 27, 2020 having been entered approving the Second Loan to the extent

of $200,000 and a further hearing to consider the approval of the balance of the Second Loan being

scheduled for February 12, 2020 which was continued to March 18, 2020; and

        The further hearing having been held on March 18, 2020, at which time the Trustee

reported that the Lender has advanced the initial amount of $200,000 under the Second Loan and

that the Lender is not prepared to advance the balance of the Second Loan; it is hereby Ordered

that:

        1.     The Interim Order dated January 27, 2020 approving the Second Loan to the extent

of $200,000 is made final.

        2.     The request for an additional advance of $243,352.00 under the Second Loan is

moot.


                                     BY THE COURT:


        3/19/20
Dated __________                     __________________________________________
                                     ERIC L. FRANK,
                                     UNITED STATES BANKRUPTCY JUDGE




                                                2
